ORDER
The Disciplinary Review Board on October 30,1996, having filed with the Court its decision concluding that DOUGLAS R. SMITH of FAIR LAWN, who was admitted to the bar of this State in 1974, and who has been suspended from the practice of law since April 11, 1994, pursuant to Orders of the Court that imposed a one-year suspension on March 14, 1994, and a six-month suspension on May 18, 1995, should be suspended from the practice of law for a further period of three years, for gross neglect (RPC 1.1(a)), for misrepresenting the status of a matter to his clients (RPC 8.4(c)), and for failing to cooperate with the ethics authorities (RPC 8.1(b)), and good cause appearing;
*376It is ORDERED that DOUGLAS R. SMITH is hereby suspended from the practice of law for a period of three years, effective immediately, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.